            Case 1:20-cv-10937-JMF Document 8 Filed 03/08/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
RICHARD ALONZO, individually and on behalf of all :
others similarly situated,                                             :
                                                                       :     20-CV-10937 (JMF)
                                    Plaintiff,                         :
                                                                       :          ORDER
                  -v-                                                  :
                                                                       :
WILLIAM GRANT & SONS, INC.,                                            :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        In light of the COVID-19 situation, the Court will not hold the upcoming conference in
this case in person. Counsel should submit their proposed case management plan and joint letter
by the Thursday prior to the conference, as directed in the Court’s earlier Scheduling Order. In
their joint letter, the parties should also indicate whether they can do without a conference
altogether. If so, the Court may enter a case management plan and scheduling order and the
parties need not appear. If not, the Court will hold the initial conference by telephone, albeit
perhaps at a different time. To that end, counsel should indicate in their joint letter dates and
times during the week of the conference that they would be available for a telephone conference.
In either case, counsel should review and comply with the Court’s Emergency Individual Rules
and Practices in Light of COVID-19, available at https://nysd.uscourts.gov/hon-jesse-m-furman.

       Alternatively, if either party believes that the initial pretrial conference should be
adjourned in light of Defendant’s May 4, 2021 answer deadline, they shall confer and file a
letter-motion to that effect.

        SO ORDERED.

Dated: March 8, 2021                                       __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
